Citation Nr: 1045467	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to December 
1969 and served in Vietnam for 11 months and 25 days within that 
period of time.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Detroit, 
Michigan.

The issue of total disability due to individual 
unemployability (TDIU) has been raised by the evidence of 
record but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to the 
AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with degenerative disc 
disease.

2.  Resolving all doubt in the Veteran's favor, the evidence of 
record reveals that the Veteran's degenerative disc disease is 
connected to his military service.


CONCLUSION OF LAW

Degenerative disc disease is proximately due to, or the result 
of, a disability sustained by the Veteran during his military 
service.  38 U.S.C.A. §§1101, 1110 (West 2010); 38 C.F.R. 
§§3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
degenerative disc disease, which represents a complete grant of 
the benefit sought on appeal.  As such, no discussion of VA's 
duty to notify and assist is necessary.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from a disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in the line of duty, in active military 
service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§1110, 1112; 38 C.F.R. 
§§3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. §3.303(d).

The Veteran seeks service connection for a mid-back disability.  
The Veteran contends that his current back disability is related 
to an injury he sustained in a motorcycle accident in May 1969.  
The Veteran's service treatment records confirm he sustained a 
back injury that was incurred in service.  The Veteran suffered 
fractures to two vertebrae in his mid-back and was hospitalized 
for several weeks before being discharged.  The Veteran's Report 
of Medical History at separation indicated that he had 
"recurrent back pain" and the handwritten physician's summary 
noted that the Veteran occasionally experienced back pain that 
was "painful."

A May 2007 VA examination report indicated the results of a 
cervical spine x-ray, which revealed mild spondylitic spurring 
and degenerative changes as well as deformities to the T-9 and T-
10 vertebral bodies with evidence of fusion and probably previous 
fractures.  Based on this x-ray, the VA examiner concluded that 
the chronic/increasing back pain the Veteran was experiencing was 
a result of the 1969 accident during active duty.  The VA 
examiner advised the Veteran to "possibly seek a service 
connection" and prescribed 20 milligrams of Feldene as well as 
put in for physical therapy in order to alleviate the Veteran's 
back pain.

The Veteran was examined by another VA examiner in February 2008.  
A review of the x-rays taken of the lumbar spine at that time 
revealed degenerative spurring on the anterior portions of the 
Veteran's L-1 through S-1 vertebral bodies.  The x-rays also 
showed there to be an overall normal lumbar lordosis and no acute 
osseus abnormality was appreciated.  As a result of this x-ray, 
the VA examiner diagnosed the Veteran with mechanical back pain 
and a T-9 compression fracture based on the Veteran's medical 
history.  The VA examiner also noted that there was no additional 
loss of motion due to pain, fatigue, weakness or lack of 
endurance on repetitive use of the lumbar spine.  In addition, 
the VA examiner noted a mild impairment of daily occupational 
activities due to the foregoing diagnosis.  Taking into account 
the Veteran's physical examination, x-ray photographs, his 
employment history of working in heavy labor after his military 
service in addition to the severity of his initial injury from 
the motorcycle accident in 1969, the VA examiner concluded that 
the Veteran's current spine condition was less likely as not 
caused by the result of the 1969 motorcycle accident.

Private medical records were also supplied by the Veteran.  An 
MRI taken in April 2008 revealed a mild complex curvature of the 
Veteran's thoracic spine as well as a partial fusion of the discs 
at T-9 and T-10.  The MRI also indicated a mild degenerative 
change without focal disc herniations or canal stenosis 
(constriction or narrowing).  A follow-up examination conducted 
by Dr. L.R., a physician, in May 2008 confirmed this diagnosis.

Dr. T.L., a physician, examined the Veteran in March 2009 and 
noted that the Veteran had ongoing tenderness and palpation in 
the thoracic spine, and any type of range of motion of the lumbar 
spine was painful for him.  Dr. T.L. noted that the Veteran's 
pain is generally being poorly controlled and his functional 
level was significantly impaired globally.  Dr. T.L. concluded 
based on this symptomology that the Veteran was not capable of 
returning to any type of sustained activity or work.

Dr. D.M., another chiropractor, examined the Veteran in May 2009 
concerning his thoracic spinal pain and also reviewed the 
February 2008 VA medical examination report.  Dr. D.M. stated 
that the VA examination was deficient insofar as the VA examiner 
failed to: (1) note any orthopedic testing; (2) conduct radiology 
to the thoracic spinal column alone; or (3) provide a specific 
range of motion test to the Veteran's area of complaint.  Dr. 
D.M. joined the 1969 motorcycle accident to the Veteran's T-9 
vertebra fracture and instability to the T-9/T-10 region noting 
that the Veteran's current complaints of spinal pain, muscle 
spasms and instability are the result of a severe trauma to the 
Veteran's spine.  Dr. D.M. explicitly concurred with Dr. T.L.'s 
diagnosis of the Veteran mentioned above.

In a letter dated June 2009, Dr. R.B., a chiropractor, noted that 
he treated the Veteran from June 1988 to May 1993, and that the 
Veteran suffered from severe degenerative joint disease in the 
lower thoracic and lumbar spines.  Dr. R.B. concluded that this 
process was accelerated due to injuries sustained by the Veteran 
while serving in the military.

Two letters of support were submitted in June of 2009.  The first 
letter was from E.H., the Veteran's father-in-law to his first 
wife.  The letter stated that E.H. first met the Veteran in 1969 
and noted that since that time, the Veteran had problems with his 
back, most notably, that he had trouble standing for long periods 
of time and had trouble lifting any substantial weight.

The other letter of support was submitted by J.L., a friend of 
the Veteran.  In the letter, J.L. stated that he first met the 
Veteran when he was 17 years old and at that time, the Veteran 
was very active and had no physical maladies.  J.L. admitted he 
lost contact with the Veteran for several years, but when they 
reunited, he noticed the Veteran had problems with his back.  
J.L. noted that when he and the Veteran would start a project, 
the Veteran would have to stop and get his back in line by 
bending it from side to side.  As time went on, J.L. noticed that 
the Veteran had to cut down on what he could physically do and 
ultimately had to stop working as a laborer because of his back.  
J.L. stated that the Veteran's level of discomfort from his back 
pain is so bad, that he can no longer ride in a vehicle for more 
than an hour.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  In so doing, the Board may accept one 
medical opinion and reject others.  Id.  At the same time, the 
Board cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various opinions in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

The fact that a Veteran has received regular treatment from a 
physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the United States Court of 
Appeals for Veterans Claims (Court) has declined to adapt a 
"treating physician rule" under which a treating physician's 
opinion would presumptively be given greater weight than that of 
a VA examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-
3 (1993).  

There are multiple opinions in favor of the Veteran's claim and 
one opinion against the Veteran's claim-the February 2008 VA 
medical examination report.  See C.F.R. §3.102.  The opinions of 
the May 2007 VA examiner as well as Drs. L.R., T.L., D.M., and 
R.B. provide support for a determination of service connection.  
As the Veteran's treating providers, they are not entitled to any 
special deference but it indicates that they are familiar with 
the Veteran's condition.  Significantly, they all opined that the 
Veteran's back disability was a result of the injury sustained 
during his service.  The opinion of the February 2008 VA examiner 
weighs against a determination of service connection, as the 
examiner opined it was less likely that the Veteran's back 
disability was caused by his injury during service.

The Court has held that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  

Here, the Board has no basis to discount the aforementioned lay 
and medical opinions in support of the Veteran's claim or the 
February 2008 VA examiner's opinion against the Veteran's claim.  
There is no significant difference in expertise apparent from the 
reports.  The opinions were offered by examiners whose 
professional credentials appear to demonstrate that they possess 
the necessary education, training, and expertise to provide the 
requested opinion.  See 38 C.F.R. §3.159(a) (2010).

Overall, the Board is unable to favor either the May 2007 VA 
examiner or Drs. L.R.'s, T.L.'s, D.M.'s and R.B.'s opinions or 
the February 2008 VA examiner's opinion.  To be sure, the most 
distinguishing aspect is that there are five probative opinions 
in favor of the Veteran's claim and one probative opinion against 
the claim.  See C.F.R. §3.102. 

Given the credible contentions of the Veteran, the lay statements 
corroborating the continuity of symptomology after separation 
from service and the opinions of the May 2007 VA examiner and 
Drs. L.R., T.L., D.M. and R..B., the evidence of record that the 
Veteran incurred a mid-back disability as a result of the 
injuries he sustained during a 1969 motorcycle accident during 
his active service is at least in equipoise.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  In Gilbert, the Court went on to say that 
entitlement need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the Veteran prevails.  Thus, to deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.

After a full review of the record, including the medical evidence 
and contentions of the Veteran, the lay statements from his 
former father-in-law and friend, the Board concludes that service 
connection for degenerative disc disease is warranted.  As noted 
above, the positive evidence includes VA and private examination 
reports which demonstrate that the Veteran has a current mid-back 
disability, the Veteran's contentions and the opinions of private 
medical doctors, indicating the Veteran's mid-back disability is 
related to the injury he sustained during service.  Accordingly, 
since the evidence is at least in equipoise, the benefit of the 
doubt doctrine is applicable and the Veteran prevails.  
Therefore, service connection for degenerative disc disease is 
granted.  

ORDER

Service connection for degenerative disc disease is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


